EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Valerie Friedrich on 05/26/2021.

The application has been amended as follows: 

Claim 1, line 1, delete “essentially”.
Claim 1, line 7, delete “of”.
Claim 2, line 1, delete “comprising” and insert “consisting of”.
Claim 2, line 6, delete “4-Hydroxy-TEMPO” and insert “(2,2,6,6-tetramethylpiperidin-1-yl)oxyl ("4-Hydroxy-TEMPO”)”.
Cancel claim 10.






Reasons for Allowance

Claims 1-5 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the “closest” prior art Jing (US 6767948).
The present claims are drawn to an adhesion promoter system consisting of the admixture product of: at least 60 percent by weight, based on the total weight of the solid content, of a first functionalized propylene-ethylene copolymer comprising 12 to 15 percent by weight of units weight, based on the total weight of the solid content, of derived from ethylene, and from 1 to 6 percent by weight of units derived from (2,2,6,6-tetramethylpiperidin-1-yl)oxyl; from 5 to less than 40 percent by weight of a second functionalized polyolefin, based on the total weight of the solid content, wherein said second functionalized polyolefin comprises homopolymers of propylene or copolymers of propylene with hexene, octene and/or other alpha- olefins, the homopolymers or copolymers having a single unsaturation, a terminal succinic anhydride moiety, and additional succinic anhydride substitutions on the polypropylene backbone, where the succinic anhydride substitution ranges from about 5 to about 45 weight percent of second functionalized polyolefin; and one or more solvents.
Jing discloses a composition for promoting adhesion comprising a functionalized polyolefin which may have carboxyl, amide, imide, and/or hydroxyl group pendant from the polymer backbone. Jing discloses the functionalized polyolefin may be produced by grafting functional groups to a polyolefin that may be a copolymer of propylene and ethylene. Jing discloses the bonding composition may be a solution coating comprising .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787